UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 Commission File Number 000-49676 ARTFEST INTERNATIONAL, INC. Exact name of Registrant as specified in its charter NEVADA 30-0177020 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 13342 Midway Road, Suite 250, Dallas, TX 75244 (Address of Principal Executive Offices)(Zip Code) (877) 278-6672 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of May 18, 2010, the registrant had 976,912,763 shares of common stock, $0.001 par value per share, outstanding and 3,188,020 shares of preferred stock, $.001 par value per share, outstanding. Table of Contents PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis and Plan of Operation 4 Item 3. Controls and Procedures. 11 PART II. OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits and Reports on Form 8-K 11 Signatures 12 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE ACCOUNTANT'S REVIEW REPORT F-1 FINANCIAL STATEMENTS Condensed and Consolidated Balance Sheet F-2 Condensed and Consolidated Statements of Operations F-3 Condensed and Consolidated Statements of Cash Flows F-4 Statement of Stockholders Equity F-5 Notes to Financial Statements F-7 3 EUGENE M EGEBERG CERTIFIED PUBLIC ACCOUNTANT BALTIMORE, MARYLAND21224 Telephone (410) 218-1711Fax (410) 374-8121 To the Board of Directors and Stockholders Artfest International, Inc. 13342 Midway Road Suite 250 Dallas, TX 75244 Report of Independent Registered Public Accounting Firm I have audited the Balance Sheet of Artfest International, Inc. as of December 31, 2009 andhave reviewed the Balance Sheet of Artfest International, Inc. for the quarter ended March 31, 2010 and the related Statements of Operations, Stockholders Equity, and Cash Flows for the periods then ended. These interim financial statements are the responsibility of the Company’s management. I conducted the review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with US generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has had limited operations and has not commenced planned principal operations.The Company's financial position and operating results raise substantial doubt about its ability to continue as a going concern.Managements plan regarding those matters also are described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Eugene M. Egeberg, C.P.A. May 18, 2010 F-1 ARTFEST INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) ASSETS March 31, 2010 December 31, 2009 Current Assets Cash and cash equivalents $ $ Other Current Asset Inventory Accounts Receivable Total Current Assets Non-Current Assets Other Asset $ $ Goodwill, net of accumulated amortization Total Non-Current Assets Property, Plant and Equipment at cost, net of accumulated depreciation TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and Accrued Liabilities $ $ Current Portion of Notes Payable (Note 8) Deferred Revenue Rewards Payable - Total Current Liabilities Non-current Liabilities Loans Payable (Note 8) TOTAL LIABILITIES $ $ Stockholders' Equity: Common Stock - $.001 par value - 995,000,000 shares authorized, 558,579,430 issued and outstanding $ $ Preferred Stock - $.001 par value - 5,000,000 shares authorized, 3,153,020 issued and outstanding Additional paid-in capital Retained earnings (deficit) ) ) TOTAL STOCKHOLDERS EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-2 ARTFEST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the three months ended March 31, 2010 For the three months ended March 31, 2009 Revenue $ $ Cost of Revenue Gross Profit (Loss) Operating Expenses Net Income (Loss) from Operations ) ) Other Income (Expense), Net ) Net Income (Loss) $ ) $ Weighted average number of common shares outstanding - basic and fully diluted Net (Loss) per share - basic and fully diluted $ $ The accompanying notes are an integral part of these financial statements. F-3 ARTFEST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the three For the three months ended months ended March 31, 2010 March 31, 2009 Cash Flows From Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash (used) provided by operating activities: Increase in Depreciation (Increase) in Inventory ) Increase in Rewards Payable - ) (Decrease) in Accounts Receivable - (Decrease) in Accounts Payable and Accrued Expenses ) Intercompany Transactions - Increase in Deferred Revenue - - (Decrease) in Other Assets - - (Decrease) in Other Assets - Net cash (used) provided by operating activities ) Cash Flows From Investing Activities Purchase of property, plant and equipment ) - Increase in Goodwill - - Net cash used in investing activities ) - Cash Flows From Financing Activities Issuance of Common Stock Issuance of Preferred Stock Increase in Notes Payable ) Increase in Loans Payable - - Increase in Retained Earnings - - Increase in Contributed Capital Net cash (used) provided by financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents, Beginning of Period ) Cash and cash equivalents, March 31st $ $ ) The accompanying notes are an integral part of these financial statements. F-4 ARTFEST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE THREE MONTHS ENDED MARCH 31, 2010 & 2009 (Unaudited) PREFERRED SERIES A PREFERRED SERIES B COMMON STOCK Additional Total Paid In Accumulated Stockholders Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance $ 0 $
